 Case 16-01580        Doc 176     Filed 12/20/18 Entered 12/20/18 10:33:29             Desc Main
                                   Document     Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IN RE:                                        )
                                              )
    JOHN D. YOUNG,                            )       Case No.      16-01580
                                              )       Chapter 7
                                              )       Judge Jack B. Schmetterer
                                              )
                       Debtor.                )

                                 CERTIFICATE OF SERVICE

STATE OF ILLINOIS         )
                          )
COUNTY OF COOK            )

        The undersigned, being first duly sworn on oath deposes and states that he caused a copy
of the Notice of Trustee=s Final Report and Applications for Compensation to be served either
electronically or via U.S. First Class Mail on all parties listed on the attached Service List on the
19th day of December, 2018, before the hour of 5:00 p.m.

                                                      /s/Eugene Crane




Eugene Crane, Esq. (Atty. Reg. #0537039)
Crane, Simon, Clar & Dan
135 S. LaSalle Street, Suite 3705
Chicago, Illinois 60603
Phone: (312) 641-6777
Fax: (312) 641-7114
 Case 16-01580          Doc 176   Filed 12/20/18 Entered 12/20/18 10:33:29            Desc Main
                                   Document     Page 2 of 3


                                           SERVICE LIST


Parties Served electronically:
United States Trustee                              Auto Owners Insurance Co
219 S. Dearborn St., Room 873                      P.O. Box 30278
Chicago, IL 60604                                  Lansing, MI 48909

Ha M. Nguyen                                       Capital One, N.A.
Office of the United States Trustee                c/o Becket and Lee LLP
Office of the U.S. Trustee                         P.O. Box 3001
219 S. Dearborn Street Chicago, IL 60604           Malvern, PA 19355-0701

Paul Bach                                          Cds/pontiac
Bach Law Offices                                   Attn: Bankruptcy
P.O. Box 1285                                      P.O. Box 213
Northbrook, IL 60065                               Streator, IL 61364

Jose Moreno                                        Chase Mtg
Codilis & Associates, P.C.                         P.O. Box 24696
15W030 North Frontage Rd., Suite 100               Columbus, OH 43224
Burr Ridge, IL 60529
                                                   Collection Prof/lasalle
Eric R. Von Helms                                  P.O. Box 416
Kohner, Mann & Kailas, S.C.                        La Salle, IL 61301
4650 N. Port Washington Rd.
2nd Floor North                                    Creditors Discount and Audit Co.
Milwaukee, WI 53212                                415 E. Main St.
                                                   Streator, IL 61364
Served via U.S. Mail:
John D. Young                                      Golan & Christie, LLP
17419 S. 84th Ave.                                 c/o Robert R Benjamin
Tinley Park, IL 60477                              70 W. Madison St., Suite 1500
                                                   Chicago, IL 60602
Schwab Legal Group
303 Pearl Avenue                                   Hibu Inc fka Yellowbook
Suite A                                            c/o RMS Bankruptcy Recovery
Oshkosh, WI 54901-4774                             P.O. Box 361345
                                                   Columbus, OH 43236
AES/Chase
Aes/Dbd                                            IC Systems, Inc.
P.O. Box 8183                                      444 Highway 96 East
Harrisburg, PA 17105                               P.O. Box 64378
                                                   St. Paul, MN 55164
Acs/loan science
501 Bleecker St.                                   Illinois Department of Revenue
Utica, NY 13501                                    Bankruptcy Section
                                                   P.O. Box 19035
                                                   Springfield, IL 62794-9035
 Case 16-01580         Doc 176       Filed 12/20/18 Entered 12/20/18 10:33:29   Desc Main
                                      Document     Page 3 of 3



Internal Revenue Service                            US Dept. Of Ed
P.O. Box 7346                                       Great Lakes Educational
Philadelphia, PA 19101-7346                         2401 International
                                                    Madison, WI 53704
JP Morgan Chase Bank
Chase Records Center
Attn: Correspondence Mail Code LA4-5555
700 Kansas Lane
Monroe, LA 71203

Jason/Angela Lewinski
708 Garden Terrace
Shorewood, IL 60404

Kohls/Capital One
P.O. Box 3120
Milwaukee, WI 53201

Parkview Orthopedic Group, SC
Michael Naughton
P.O. Box 10
Manhattan, IL 60442

Monee Dental Assoc.
c/o Collection Professionals, Inc.
723 First St.
LaSalle, IL 61301

Simmons 1st National
P.O. Box 6609
Pine Bluff, AR 71611

Temperature Equipment Corp.
17725 Volbrecht Rd.
Lansing, IL 60438

Temperature Equipment Corp
c/o Kohner, Mann & Kailas, SC
4650 N. Part Washington Rd.
Milwaukee, WI 53212

TSI/909
P.O. Box 17205
Wilmington, DE 19850

US Dept. Of Education
Claims Filing Unit
P.O. Box 8973
Madison, WI 53708
